Citation Nr: 0711255	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  02-06 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals, cerebral contusion with right hemiparesis, lower 
extremity, and significant right ankle disability.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1973 to 
November 1979 and, according to his DD-214, two and a half 
years of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied entitlement to an evaluation in excess of 40 
percent for residuals, cerebral contusion with right 
hemiparesis, lower extremity, and significant right ankle 
disability.

The Board previously remanded this case in September 2004 and 
October 2005.  As the development requested in the remands 
has been accomplished, this case is properly before the 
Board.

A separate increased rating claim for residuals of cerebral 
contusion with post traumatic encephalopathy also was 
appealed to the Board.  In August 2006, however, the RO 
granted an increased rating of 100 percent for this 
disability.  The veteran later indicated that he was 
satisfied with this rating and withdrew the appeal in 
November 2006.  For this reason, the Board no longer has 
jurisdiction over the claim and the appeal for an increased 
rating for residuals of cerebral contusion with post 
traumatic encephalopathy is dismissed. 38 U.S.C.A. § 7105 
(West Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2006).

In May 2002, the veteran submitted a statement, asserting 
that his service-connected right hemiparesis had aggravated 
his non-service connected diabetes mellitus.  This matter is 
referred to the RO. 


FINDINGS OF FACT

1.  The competent medical evidence shows that the most severe 
findings associated with the residuals of cerebral contusion 
with right hemiparesis, lower extremity, and significant 
right ankle disability include reports of severe, 
irreversible right peroneal (axonal) nerve injury at the 
ankle, mild to moderate (less severe) right sciatic nerve 
injury, and decreased reflexes in the right Achilles tendon.

2.  The most probative medical evidence of record shows that 
the veteran's ankylosis in the right ankle is related to his 
non-service connected clubfoot disorder, and not the service 
connected residuals, cerebral contusion with right 
hemiparesis, lower extremity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals, cerebral contusion with right hemiparesis, lower 
extremity, and significant right ankle disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Codes 
8045-8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the increased rating claim 
and the respective responsibilities of each party for 
obtaining and submitting evidence by way of a November 2004 
VA letter.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  The RO notified the veteran of 
his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to submit any 
evidence in his possession.   

While the notice provided to the veteran in November 2004 was 
not given prior to the first AOJ adjudication of the claim in 
September 2001, as required by 38 U.S.C.A. § 5103(a), the 
subsequent VA letter corrected any procedural errors.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any 
defect with respect to the timing of the notice requirement 
was non-prejudicial.

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims further redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board interprets the ruling in Dingess/Hartman as applying to 
any matter involving an award of a disability rating and/or 
an effective date for award of benefits.  The November 2004 
letter did not provide the veteran with notice of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection.  However, since the claim is 
being denied, no increased disability rating or effective 
date for award of benefits will be assigned, and any defect 
with respect to the content of the notice requirement was 
non-prejudicial.

Additionally, VA has obtained all relevant, identified, and 
available evidence.  VA also has provided examinations, which 
are sufficient to determine the current severity of the 
veteran's service connected disability.  The veteran has not 
referred to any additional, unobtained, available, relevant 
evidence.  Thus, VA has satisfied all duties to notify and 
assist the veteran.

Analysis

The RO originally granted service connection for residuals of 
cerebral contusion with right hemiparesis in February 1980, 
assigning a 10 percent rating effective November 17, 1979.  
This rating was confirmed in April 1991.  In January 1992, 
the RO assigned an increased rating of 40 percent for 
residuals of cerebral contusion with right hemiparesis, 
effective November 23, 1990.  The 40 percent rating was 
continued in rating decisions dated from October 1993 to 
October 1998.

In August 2000, the veteran filed an increased rating claim 
for the residuals of his cerebral contusion with right 
hemiparesis.  In various statements, he asserts that he has 
an ankylosis disability in his right ankle associated with 
the bicycle accident in service that caused the traumatic 
brain injury with right side hemiparesis.  He also complains 
of pain, weakness, swelling, and occasional paresthesias in 
the right lower extremity that have caused him to fall.  
While he acknowledges that he had a childhood diagnosis of 
clubfoot, he states that this resolved prior to entry into 
service and has nothing to do with his current impairment in 
the right ankle.  His grandmother also submitted a statement 
to this effect in November 1998.  In sum, the veteran 
contends that the level of impairment associated with the 
residuals of his cerebral contusion with right hemiparesis is 
higher than warranted by a 40 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id. 

The veteran's residuals, cerebral contusion with right 
hemiparesis, lower extremity, and significant right ankle 
disability are rated as 40 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Codes (DC's) 8045-8520.  DC 8045 
evaluates brain disease due to trauma and provides that 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  DC 8520 evaluates paralysis of the sciatic nerve.  
Under DC 8520, a 40 percent rating is assigned for moderately 
severe incomplete paralysis of the sciatic nerve.  In order 
to get the next higher 60 percent rating under the DC 8520, 
the medical evidence must show severe incomplete paralysis of 
the sciatic nerve with marked muscular atrophy.  Id.  The 
words "severe" and "moderately severe" are not defined in 
the VA Schedule for Rating Disabilities.

Upon review, the medical evidence of record does not show 
that the veteran can receive a rating higher than 40 percent 
for his service-connected right hemiparesis in the lower 
extremity.

A September 2000 VA examination report shows complaints of 
pain and weakness in the right lower extremity and occasional 
parasthesias of the toes of the right foot.  The veteran 
reportedly had a hemiparetic quality to his gait.  On 
physical examination, reflexes were brisk in the lower 
extremities, with 3-4 beats of clonus on the right, and toes 
upgoing.  The examiner found no impairment of motor or 
sensory nerves or the autonomic nervous system.  There was 
some wasting of the right leg below the knee, most likely 
secondary to disuse.  The right ankle was ankylosed.  There 
was no other impairment of the peripheral nervous system.  
The complaints of mild, diffuse peripheral neuropathy in the 
bilateral lower extremities were examined through 
electromyographic and nerve conduction velocity studies and 
found to be consistent with diabetic neuropathy.

An August 2001 VA psychiatric examination report noted on the 
Axis III diagnosis that neurological impairment as a result 
of traumatic brain disease included difficulty walking on the 
right foot.  A November 2001 VA outpatient nursing report 
shows complaints of difficulty walking and a bad limp.  The 
nurse found that the veteran's foot problems seemed to be 
related to an auto injury in 1979 rather than diabetes; no 
significant diabetes foot problems were noted.

In October 2002, a VA examination report shows complaints of 
chronic right ankle pain all the time, worse when walking.  
On physical examination, reflexes in the right Achilles 
tendon were decreased.  Deep tendon reflexes in the right 
lower extremity and the knees were intact.  The sensory 
examination was intact in the lower extremity bilaterally.  
The pulse also was intact in the dorsalis pedis and posterior 
tibialis bilaterally.      

A March 2003 private electrodiagnostic study revealed severe 
right peroneal (axonal) nerve injury at the ankle, which the 
examiner found was probably irreversible, and mild to 
moderate (less severe) right sciatic nerve injury.

A May 2005 VA examination report notes complaints of constant 
right ankle pain and numbness over the right anterior tibia 
and knee.  On physical examination, there was normal 
sensation about the right foot, which the examiner found 
indicated that the peroneal and sciatic nerve functions were 
intact.

Based on this evidence, the most severe neurological findings 
include reports of severe, irreversible right peroneal 
(axonal) nerve injury at the ankle, mild to moderate (less 
severe) right sciatic nerve injury, and decreased reflexes in 
the right Achilles tendon.  Under DC 8520, a mild to moderate 
sciatic nerve injury would not warrant a rating higher than 
40 percent; in fact, moderate incomplete paralysis of the 
sciatic nerve warrants a 20 percent rating.  Assuming the 
severe right peroneal nerve injury is related to the service 
connected neurological disability, the highest schedular 
rating possible for impairment of the peroneal nerve is 40 
percent.  See 38 C.F.R. § 4.124a, DC's 8521-8524.  The rest 
of the medical records show that the veteran's reflexes were 
brisk in the lower extremities, with no impairment of motor 
or sensory nerves; intact deep tendon reflexes in the right 
lower extremity; and intact functions in the peroneal and 
sciatic nerves.  As a whole, the neurological impairment in 
the right lower extremity does not rise to the level of a 60 
percent rating under DC 8520.      

The veteran argues that his ankylosis in the right ankle is 
related to the service connected hemiparesis and that he 
should be compensated as such.  The medical evidence 
unequivocally shows that the veteran has musculoskeletal 
impairment in his right ankle, including ankylosis.  A 
military facility x-ray in January 1997 showed degenerative 
changes in the right talonavicular joint and medial 
malleolus, and a March 1998 VA medical record shows a finding 
of post-traumatic degenerative joint disease in the talo-
navicular joint; an October 1999 VA x-ray examination report 
shows calcaneal, talus and navicular spurs in the right foot.  
A May 2001 VA magnetic resonance imaging report shows an 
impression of chronic trauma at the Achilles, no acute 
abnormality.  In October 2002, a VA hospital record shows the 
veteran underwent a triple arthrodesis of the right foot.  He 
also had a revision of the arthrodesis of the talonavicular 
joint, right foot with bone graft internal fixation of the 
right foot in February 2004.  A September 2004 VA CT scan 
report shows findings including intradural or thrombosis of 
the right ankle, dorsal osteophytic changes in the tarsal 
bones and normal overlying soft tissues, and findings 
suggesting calcaneocuboid fusion.  VA medical records dated 
in October 2005 and June 2006 note complaints of swelling and 
pain, as well as stumbles and occasional falls since the 
fusion to the right foot/ankle.  Upon review, however, the 
preponderance of the medical evidence does not show that the 
ankylosis in the right ankle is related to the veteran's 
service connected right-sided neurological impairment.

Initially, the medical evidence does not show that the 
veteran sustained any physical trauma to his ankle at the 
time he was hit by a car in service while riding a bicycle.  
At the time of the accident, the May 1979 police report notes 
that the veteran sustained a major head injury but had no 
apparent physical defects.  A July 1979 Navy Medical Board 
Report also found that the veteran's physical examination was 
within normal limits and motor examination reflected right 
hemiparesis.  A November 1979 VA hospital summary notes that 
the veteran had right foot surgery in childhood for a club 
foot and that orthopedics in 1979 was consulted for a 
question of right talar coalition at the navicular bone.  The 
veteran stated on a July 1998 medical record that he had foot 
pain since his 1979 accident and that he was told he had a 
previous fracture that had healed incorrectly.  The veteran 
also stated on a November 2001 VA medical record that the 
right foot immediately began hurting after the accident and 
that it felt like it was broken.  As shown, however, the 
veteran's statements are not supported by the medical records 
contemporaneous to the in-service accident.  Those records 
show no fracture or other significant injury to the ankle.  
Additionally, the veteran later stated on a May 2005 
examination report that he had no fractures or injuries to 
his right leg, ankle, or foot as a result of the 1979 motor 
vehicle accident, nor did he receive any treatment for such.

The most probative medical evidence of record after service 
also does not relate the ankylosis in the ankle to the 
hemiparesis in the right lower extremity.  Two examiners 
related the ankylosis in the right ankle to the service 
connected disability.  A September 2000 VA examiner 
determined that the ankylosis was sustained in the accident 
in service, and found that although the veteran did have a 
previous clubfoot deformity, he did not have a problem with 
the ankle prior to the in-service injury.  An October 2002 VA 
examination report also shows a diagnosis of right ankle 
ankylosis secondary to a bicycle accident.  Both examiners, 
however, indicated that the claims file was not reviewed 
before making these assessments.  Thus, it appears that their 
statements and opinions were based on the veteran's own 
recitation of events, and not on any review of any medical 
record of the accident.  As such, these statements are of 
little probative value. See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) [the Board is not required to accept doctors' 
opinions that are based upon the claimant's recitation of 
medical history]; and Elkins v. Brown, 5 Vet. App. 474, 478 
[rejecting medical opinion as "immaterial" where there was 
no indication that the physician reviewed the claimant's 
service medical records or any other relevant document that 
would have enabled him to form an opinion on service 
connection on an independent basis].  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Moreover, lay histories are not transformed into competent 
evidence merely because the transcriber happens to be a 
medical professional.  LaShore v. Brown, 8 Vet App 406 
(1995).  

On the other hand, a May 2005 VA examiner indicated that the 
veteran's claim file was reviewed and that the veteran had a 
history of clubfoot prior to his Navy enlistment.  The 
examiner also noted the veteran's reports that there were no 
fractures or injuries to his right leg, ankle, or foot as a 
result of the 1979 motor vehicle accident.  On physical 
examination, the examiner found that the right ankle hind, 
mid foot, and four lesser toe ankylosis was secondary to his 
childhood clubfoot deformity and not attributable to his 
cerebellar concussion/contusion and right hemiparesis.  The 
examiner further noted that the marked wasting of the right 
calf was consistent with his childhood clubfoot and the 
subsequent surgeries to the right ankle and foot.  The 
examiner indicated the veteran's present right leg condition 
would be as it was today even in the absence of cerebral 
contusion and hemiparesis.  The Board finds that March 2005 
VA examination report is of greatest probative value in light 
of the physician having reviewed the evidence, discussed the 
evidence and examined the veteran.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (the opinion of a physician that is 
based on a review of the entire record is of greater 
probative value than an opinion based solely on the veteran's 
reported history).  

Although the Board generally is precluded from 
differentiating between symptomatology attributed to a non-
service connected disability and a service connected 
disability, in this case, the VA examiner has differentiated 
between the veteran's musculoskeletal impairment and the 
service connected neurological impairment.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Therefore, as 
a whole, the objective evidence does not support the veteran 
being compensated for the musculoskeletal impairment in the 
right ankle and foot.

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  A March 2001 private employer indicated that 
the veteran's right foot problems affected his ability to 
operate a forklift and golf cart, as required by his 
employment.  On the May 2005 VA examination report, the 
veteran stated that he had not worked in five years.  He also 
has been found unemployable by VA by rating decision in 
November 2002.  The medical evidence, however, does not show 
marked interference with employment or frequent periods of 
hospitalization solely due to his right side hemiparesis.  
The foot problem noted by the March 2001 employer was not 
shown to be a result of the neurological impairment on the 
right side; as noted, the veteran also has a significant 
musculoskeletal impairment in his right foot and ankle that 
is non-service connected.  Additionally, in assigning a total 
disability rating based on individual unemployability, the RO 
noted that medical evidence showed the service connected 
residuals of cerebral contusion with post traumatic 
encephalopathy had caused memory problems that significantly 
interfered in a work setting.  As such, the right sided 
hemiparesis by itself does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b).

In sum, the residuals, cerebral contusion with right 
hemiparesis, lower extremity, and significant right ankle 
disability more closely approximate the criteria for a 40 
percent rating under 38 C.F.R. § 4.124a, DC's 8045-8520.  
Therefore, the increased rating claim is denied.  See 
38 C.F.R. § 4.7.  In making this decision, the Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals, cerebral contusion with right hemiparesis, lower 
extremity, and significant right ankle disability is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


